    Case
    Case7:19-cr-02323
         7:19-mj-02615 Document
                        Document1-1 Filedon
                                 1 Filed  on10/28/19
                                             10/28/19ininTXSD
                                                          TXSD Page
                                                                Page11ofof22




           XXXXXXXXXXX


TN: FERNANDO ALEXIS PEREZ (jg)
Case
Case7:19-cr-02323
     7:19-mj-02615 Document
                    Document1-1 Filedon
                             1 Filed  on10/28/19
                                         10/28/19ininTXSD
                                                      TXSD Page
                                                            Page22ofof22
